Name: Commission Regulation (EEC) No 913/88 of 6 April 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 90/14 Official Journal of the European Communities 7. 4. 88 COMMISSION REGULATION (EEC) No 913/88 of 6 April 1988 fixing the amount of the subsidy on oil seeds subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1 ), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 887/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 (9), as last amended by Regulation (EEC) No 864/88 (,0) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (1Z) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (,3) for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza and rape will be confirmed or replaced as from 7 April 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 377, 31 . 12. 1987, p. 30. 0 OJ No L 164, 24. 6. 1985, p. 11 . Article 2 This Regulation shall enter into force on 7 April 1988 . 0 OJ No L 88, 1 . 4. 1988, p. 6. 0 OJ No L 167, 25. 7. 1972, p . 9. ( «) OJ No L 176, 1 . 7. 1987, p. 30. 0 OJ No L 183, 3. 7. 1987, p. 14. 0 OJ No L 183, 3 . 7. 1987, p. 16. 0 OJ No L 378, 31 . 12. *1987, p. 27. H OJ No L 87, 31 . 3 . 1988, p. 53. H OJ No L 266, 28. 9 . 1983, p. 1 . (u) OJ No L 53, 1 . 3. 1986, p. 47. (u) OJ No L 183, 3 . 7. 1987, p . 18 . ¢7. 4. 88 Oificial Journal of the European Communities No L 90/15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) ¦ Current 5 1st period 6 2nd period 7 (') 3rd period 8 (') 4th period 9 (') 5th period 1 . Gross aids (ECU):  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 ' 0,000 0,000 0,000 0,000 0,000  Other Member States 23,624 24,281 24,479 21,100 21,283 21,283 2, Final aids : II I (a) Seed harvested and processed in : ll \  Federal Republic of Germany (DM) 57,45 59,00 59,47 50,26 50,69 51,00  Netherlands (Fl) 63,75 65,50 . 66,02 56,55 57,02 57,33  BLEU (Bfrs/Lfrs) 1 131,92 1 163,55 1 173,11 1 009,90 1 018,75 1 013,83  France (FF) 170,51 175,51 176,81 150,82 152,26 152^8  Denmark (Dkr) 203,98 209,78 211,55 181,86 183,50 181,67  Ireland ( £ Irl) 18,950 19,507 19,678 16,809 16,970 16,887  United Kingdom ( £) 14,030 14,485 14,633 12,361 12,498 12,367  Italy (Lit) 35 648 36 728 36 937 31 280 31 599 31 393  Greece (Dr) 2084,55 2 157,92 2 187,00 1 681,93 1.716,88 1 644,77 (b) Seed harvested in Spain and processed : \ 1 \  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 564,96 3 666,89 3 696,62 3 160,70 3 189,51 3 159,37 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 ;  in another Member State (Esc) 4 538,48 4 650,21 4 684,52 4046,82 . 4 082,23 4 064,29 (*) Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 90/16 Official Journal of the European Communities 7. 4. 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) 4 Current 5 1st period 6 2nd period 7 0 3rd period 8 0 4th period 9 0 5th period 1 . Gross aids (ECU) : 1  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 26,124 26,781 26,979 23,600 23,783 23,783 2. Final aids : I \ (a) Seed harvested and processed in : I \ \  Federal Republic of Germany (DM) 63,41 64,96 65,43 56,16 56,59 56,90  Netherlands (Fl) 70,44 72,18 72,71 63,16 63,64 63,95  BLEU (Bfrs/Lfrs) 1 252,08 1 283,72 1 293,28 1 130,07 1 138,91 1 134,00  France (I?F) 189,20 194,20 195,50 169,51 170,95 171,67  Denmark (Dkr) 225,87 231,67 233,44 203,75 20538 203,55  Ireland ( £ Irl) 21,028 21,586 21,756 18,888 19,048 18,966  United Kingdom ( £) 15,671 16,125 16,273 14,002 14,138 14,008  Italy (Lit) 39 640 ' 40 721 40 929 35 273 35 592 35 385  Greece (Dr) 2 405,40 2 478,77 2 507,85 2 002,78 2 037,73 1 965,62 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 3 950,49 4 052,42 4 082,15 3 546,23 3 575,05 3 544,90 (c) Seed harvested in Portugal and processed : I \ /  in Portugal (Esc) 429,31 429,31 429,31 429,31 42931 429,31  in another Member State (Esc) 4 967,80 5 079,53 5 113,83 4 476,13 4 511,55 4 493,60 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 7. 4. 88 Official Journal of the European Communities No L 90/17 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 (') 1 . Gross - aids (ECU) :  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 34,032 34,315 34,243 34,298 34,743 2. Final aids : II||II\ (a) Seed harvested and processed in (') : III  Federal Republic of Germany (DM) 82,35 83,04 82,89 83,13 73,07  Netherlands (Fl) 91,62 92,39 92,20 92,46 82,13  BLEU (Bfrs/Lfrs) 1 631,93 1 645,49 1 642,02 1 643,96 1 473,02 -  France (FF) 247,88 249,93 249,07 248,97 222,29  Denmark (Dkr) 294,91 297,35 296,71 297,20 266,03  Ireland ( £ Irl) 27,554 27,781 27,715 27,728 24,761  United Kingdom ( £) 20,756 20,924 20,870 20,91 1 18,557  Italy (Lit) 52 122 52 548 52 275 52179 46 465  Greece (Dr) 3 353,49 . 3 350,00 3 327,27 3 299,94 2 828,41 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 3 977,42 4 020,61 4 007,87 4 001,66 3 452,63 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 730,35 6 770,20 6 752,18 6 712,23 6 078,08  in another Member State (Esc) 6 535,55 6 574,24 6 556,74 6 517,95 5 902,15 3. Compensatory aids : IIIIIl  in Spain (Pta) 3 929,49 3 976,54 3 963,79 3 957,58 3 408,56 4. Special aid : ||IlI Il  in Portugal (Esc) 6 535,55 6 574,24 6 556,74 6 517,95 5 902,15 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used (or converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Current4 1st period5 2nd period6 3rd period7 4th period8 5th period9 DM 2,074900 2,069940 2,064690 2,059680 2,059680 2,044840 Fl 2,328880 2,324680 2,319870 2,315620 2,315620 2,302650 Bfrs/Lfrs 43,429800 43,425400 43,416800 43,414700 43,414700 43,409100 FF 7,036410 7,046290 7,059340 7,072790 7,072790 7,109630 Dkr 7,956910 7,973090 7,992260 8,008170 8,008170 8,065940 £Irl 0,776136 - 0,776421 0,776683 0,777181 0,777181 0,779746 £ 0,664651 0,666024 0,667260 0,668415 0,668415 0,672278 Lit 1 539,40 1 545,79 1 552,60 1 558,52 1 558,52 I 576,16 Dr 165,69200 167,36300 169,16900 170,93200 170,93200 176,57600 Esc 169,99100 170,89500 171,82900 172,73900 172,73900 175,39400 Pta 138,47500 138,84600 139,24000 . 139,65300 139,65300 140,91200